Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Status of Claims
	Claims 1-13 are pending in the application. Claim 1 has been amended.   Thus, claims 1-13 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed June 10, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1-13 under 35 USC 103 as being obvious over Le Hen Ferrenbach et al. (WO9910438 A1) in view of McKim et al. (US Patent 6,673,157 B1) and Grawe (US Patent 5,421,897)is maintained for the reasons set forth below. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 are rejected under 35 USC 103 as being obvious over Le Hen Ferrenbach et al. (WO9910438 (A1) in view of McKim et al. (US Patent 6,673,157 B1) and Grawe (US Patent 5,421,897).





Applicant’s Invention

Applicant claims a composition comprising: - at least 25% of a methyl ester of a fatty acid having from 6 to 14 carbon atoms, or a mixture of such methyl esters; - at least 15% of dimethyl sulfoxide, or DMSO; and - at least 5% of a glyceryl monoester of a fatty acid having from 6 to 14 carbon atoms, or a mixture of such glyceryl monoesters; the percentages being by mass with respect to the total mass of the composition, wherein the composition is liquid and clear at ambient temperature and 00C.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

 Le Hen Ferrenbach et al. teach a paint remover containing (a) fatty acid lower alkyl esters, preferably fatty acid methyl esters in amounts of 70 to 90% by weight(limitation of instant claims 1,2,5, and 12) , (b) 10 to 20% by weight solvents  selected from the group formed by lower alcohols, such as methanol, ethanol or Propanol, hydrocarbons and / or preferably DMSO (limitation of instant claims 1 and 4) (c) 0 to 7% by weight of an emulsifier (limitation of instant claim 6)selected from the group of nonionic, ampholytic and / or zwitterionic surface-active compounds (d) 0 to fatty acids having 6 to 22 carbon atoms with alcohols having 1 to 8 carbon atoms can be used as fatty acid alkyl esters (see description section of the attached machine translation, limitation of instant claims 2 and 12).  Le Hen Ferrenbach et al. teach that with regards to emulsifiers, preference is given to agents which contain, as O / W emulsifiers, nonionic surfactants from at least one of the following groups: (a1) addition products of 2 to 30 mole of ethylene oxide and / or 0 to 5 mole of propylene oxide with linear fatty alcohols having 8 to 22 carbon atoms, on fatty acids with 12 to 22 carbon atoms and on alkylphenols with 8 to 15 carbon atoms in the alkyl group; (A2) C, 2/18 fatty acid mono- and diesters of adducts of 1 to 30 moles of ethylene oxide on glycerol; (a3) glycerol monoesters and diesters and sorbitan monoesters and diesters of saturated and unsaturated fatty acids having 6 to 22 carbon atoms and their ethylene oxide addition products (limitation of instant claims 1 and 3); (a4) alkyl mono- and oligoglycosides with 8 to 22 carbon atoms in the alkyl radical and their ethoxylated analogs and (a5) addition products of 15 to 60 mole of ethylene oxide with castor oil and / or hydrogenated castor oil; (A6) polyol un in particular polyglycerol esters such(see description section of the attached machine translation). While maintaining the application properties, such as the rapid dissolving of different colors from different substrates, Le Hen Ferrenbach et al. teach that  DMSO offers a toxicologically safer alternative (limitation of instant claim 9, see the description section of the attached machine translation).
    With regards to claim 11, wherein Applicant claims a method of producing the claimed composition wherein the claimed components are mixed,  Le Hen Ferrenbach 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

	    One difference between the invention of the instant application and that of Le Hen Ferrenbach et al.  is that Le Hen Ferrenbach et al. do not expressly teach a method for removing polyurethane foam  (limitation of instant claim 10).   However, McKim teaches a composition for paint stripping (i.e. a dispersant) comprising dimethyl sulfoxide (DMSO) in the amount of less than 70% by volume; [abstract and column 2, lines 49-50, limitation of instant claims 1,4], and fatty acid esters with at least three carbon (C3) fatty residue in the amount of more than 60% by volume; [abstract, column 2, lines 30-40, and column 5, lines 3-22, methyl ester of fatty acid of the instant claims, limitation of instant claims 1,2,5], McKim’s composition removes polyurethane; [ column 8, lines 1-10, limitation of instant clam 10].
     A second difference between the invention of the instant application and that of Le Hen Ferrenbach et al. is that Le Hen Ferrenbach et al. do not expressly teach the use of from 0.01 to 30% by mass of monopropylene glycol and/or from 0.01 to 40% by mass of succinate ester(s) (limitation of instant claim 7); and the use of a herbicide, a fungicide and/or an insecticide(limitation of instant claims 8 and 13).   However, Grawe teaches  process for removing a contaminant from a surface (abstract) wherein typical surfaces include painted or unpainted wood, cement, brick, cinder block, plasterboard, insecticides (column 15, lines 35-40) and degreasing agents DMSO and propylene glycol in a range of 0.5 to about 10% (see column 16, line 66 bridging to column 17, lines 1-14).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Le Hen Ferrenbach et al.  and McKim are directed to compositions used for removing paint from surfaces.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Le Hen Ferrenbach et al.  and McKim to arrive the claimed composition at the time the instant invention was filed, with a reasonable expectation of success.       
Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed composition.  Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional compositions used for removing paint from surfaces set forth prima facie obvious subject matter. 

   The teachings of Le Hen Ferrenbach et al.  and Grawe are directed to compositions used on surfaces.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Le Hen Ferrenbach et al.  and Grawe to arrive the claimed composition at the time the instant invention was filed, with a reasonable expectation of success.   Grawe teaches that  insecticides are toxicity-mitigating compounds  and that propylene glycol is a degreasing agent and that both can used for removing contaminants on surfaces, specifically painted surfaces.    Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed composition.
   With regards to claim 13, wherein Applicant claims a method of producing the claimed composition wherein the claimed components are mixed,  Le Hen Ferrenbach et al. and  Grawe do not teach the active step of mixing the claimed components.  However, it would have been obvious to one  of ordinary skill in the art to mix the individual  components as taught by Le Hen Ferrenbach et al. and  Grawe  to get the claimed composition. 
   
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on June 10, 2021, with respect to the rejection of claims 1-13 under 35 USC 103 as being obvious over Le Hen Ferrenbach et al. (WO9910438 (A1)) in view of McKim et al. (US Patent 6,673,157 B1) and Grawe (US Patent 5,421,897)have been fully considered but they are not persuasive.   Applicant argues that Ferrenbach does not specifically disclose or suggest the claimed combination of components and, in particular, does not direct the skilled person to at least 5% of a glyceryl monoester of a fatty acid having from 6 to 14 carbon atoms. Applicant argues that the instant inventors have surprisingly found that the claimed compositions are in liquid and limpid (clear) form-not only at ambient (room) temperature but also at 0 degrees Celsius. As such, Applicant argues that these compositions advantageously allow for the dissolution of an active compound. However, the Examiner is not persuaded   by Applicant’s arguments. First, since comparative compositions are not disclosed in the specification, the Examples presented need to be in the form of a declaration.   Thus, the information presented in the chart on page 2 of the remarks filed June 10, 2021 has not been considered.  Applicant’s evidence is not acceptable because it is not in proper declaration format. If Applicant wants this evidence to be considered, then it has to be within the provisions of 1.132. 
Secondly, Le Hen Ferrenbach et al. teach the use of fatty acid lower alkyl esters, preferably fatty acid methyl esters in amounts of 70 to 90% by weight (limitation of instant claims 1, 2, 5, and 12).  Specifically, Le Hen Ferrenbach et al. teach that with regards to emulsifiers, preference is given to agents which contain, as O / W 
Lastly, claim 1 is not commensurate in scope with compositions 3 and 9.   Specifically, the concentrations are different and the glyceryl monoester of fatty acids claim are broader than those used in the examples. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




















Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617